Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 26, 2018

The Court of Appeals hereby passes the following order:

A18A1241. ALFRED STONE, AS SPOUSE OF FRANCIE STONE v.
    HOSPITAL AUTHORITY OF TIFT COUNTY.

       Alfred Stone, the surviving spouse of Francie Stone, filed suit against Dr.
Darren R. Glass and Hospital Authority of Tift County, Georgia d/b/a Tift Regional
Medical Center (the “Hospital”) asserting claims of professional negligence and
wrongful death following the death of his wife. Dr. Glass and the Hospital each filed
separate motions to dismiss Stone’s complaint. On December 19, 2017, the trial court
granted the Hospital’s motion to dismiss, concluding that Stone failed to attach an
expert affidavit to his complaint that complied with the requirements in OCGA § 9-
11-9.1. Stone then filed the instant direct appeal. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Although the trial court dismissed Stone’s
claims against the Hospital, Stone’s claims against Dr. Glass have not been
adjudicated and remain pending below. “In such circumstances, there must be an
express determination under OCGA § 9-11-54 (b) or there must be compliance with
the interlocutory appeal requirements of OCGA § 5-6-34 (b). Where neither of these
code sections [is] followed, the appeal is premature and must be dismissed.” Id.
(punctuation omitted).
       The trial court’s order in this case did not direct the entry of judgment pursuant
to OCGA § 9-11-54 (b). Therefore, the challenged order is not a final order, and it is
appealable only through the interlocutory appeal procedures set forth in OCGA § 5-6-
34 (b). See id.; Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663)
(2015). Stone’s failure to follow the proper appellate procedure deprives us of
jurisdiction to consider his direct appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/26/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.